Citation Nr: 0534433	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  99-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling. 





ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from December 1974 to March 
1997.  The record also reflects additional unverified active 
service of 1 year, 9 months, and 2 days.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 RO rating decision which, in 
pertinent part, granted service connection for degenerative 
joint disease of the lumbar spine and assigned a non-
compensable (0 percent) rating, effective from April 1, 1997.  
In June 2002 the Board issued a development memorandum and 
attempted to develop additional evidence in this matter, 
pursuant to regulations in effect at that time.  After those 
regulations were invalidated, the Board remanded the matter 
in October 2003 for further evidentiary development.  By July 
2005 rating decision, the RO granted a 20 percent rating for 
degenerative joint disease of the lumbar spine, effective 
from April 1, 1997.  The veteran has continued his appeal for 
a higher rating.


FINDING OF FACT

The veteran's degenerative joint disease of the lumbar spine 
is manifested by complaints of pain, weakness, stiffness, and 
flare-ups, as well as objective evidence of limitation of 
lumbar motion with pain at the end ranges of motion, and 
decreased range of lumbar motion after exercise, due to 
weakness and fatigability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5010-5292 
(2002) (effective prior to Sept. 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243 (2005) (effective on and 
after Sept. 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided with VCAA notice 
in April 2004, after the initial unfavorable RO decision in 
November 1998.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notices, but the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In an April 2004 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
February 1999 statement of the case (SOC) and a July 2005 
supplemental statement of the case (SSOC), of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
both lay and medical evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to a higher rating.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the July 
2005 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence which would need to 
be obtained for a fair disposition of this appeal.  Moreover, 
the veteran has been provided with two VA examinations to 
assess the severity of his service-connected low back 
disability.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  Factual Background

Service medical records show that the veteran complained of 
low back pain in service.  

On VA general medical examination in May 1997, it was noted 
that the veteran's spine was straight, non-tender, and had 
normal musculature.  Range of motion of the lumbar spine 
showed forward flexion was to 40 degrees, extension to 35 
degrees, lateral flexion to 40 degrees, and rotation to 35 
degrees.  An X-ray of the lumbar spine was reported as 
normal.  

An October 1997 private X-ray reportedly showed mild 
narrowing of the interspace at L5-S1.  A December 1997 X-ray 
showed degenerative joint disease of the lumbar spine.  

A treatment record from Fort Detrick dated in May 1999 shows 
that the veteran complained of a three-day history of low 
back pain.  He reported having recurrent low back pain for 
the past two years.  An X-ray showed minimal degenerative 
changes at the L3-L4 level.  In June 1999 the veteran 
reported pain and stiffness in the morning and with bending 
and lifting activities.  He denied radicular pain.  Range of 
motion of the low back was within normal limits, but side 
bending to the right was painful.  The diagnosis was 
mechanical low back pain.  

Treatment records from the Martinsburg VA Medical Center, 
dated from May 1997 through January 2005, show that the 
veteran was seen for complaints of low back pain.  He was 
advised to take Ibuprofen and Tramadol for pain.  X-rays of 
the lumbar spine in May 1997 and July 1999 were normal.  In 
July 2000 and November 2002, X-rays showed mild degenerative 
changes of the lumbar spine.  

On VA examination in May 2004, the veteran reported that he 
had experienced low back pain since a motor vehicle accident 
in service in 1984.  He said the back pain had gradually 
gotten worse and for the past three years the pain was 
getting severe.  He took Motrin, Tramadol, and Tylenol for 
relief.  He complained of constant pain in the lower back, 
that did not extend to either leg.  He claimed that the pain 
was aggravated when he walked more than a mile.  He reported 
that climbing more than one flight of stairs was painful, 
that he had to adjust frequently, and that driving long 
distances was difficult.  He had stiffness in the low back, 
worse in the morning.  It would usually take him 15 to 30 
minutes before he was able to function properly.  He reported 
weakness in the lower back and not being able to lift more 
than 15 to 20 pounds without pain.  He had periods of 
incoordination due to sudden onset of muscle spasms and pain 
in the lower back.  He was able to perform his job, but 
asserted that his back condition interrupted his work.  He 
reported having flare-ups after a long drive or sitting for 
longer than usual, and claimed the flare-ups occurred two or 
three times per week and lasted up to two hours.  During 
flare-ups he would usually lay down flat, rest, and take 
medication.  

On clinical evaluation at that time, the veteran was able to 
walk on his tiptoes and heels without difficulty, his posture 
and gait were normal, and there was no evidence of 
radiculopathy or muscle loss.  Range of motion of the lumbar 
spine revealed that forward flexion was painless from 0 to 50 
degrees and painful from 50 to 60 degrees on passive motion; 
backward extension was painless from 0 to 20 degree and 
painful from 20 to 30 degrees; lateral flexion on the left 
and right was painless from 0 to 25 degrees and painful from 
25 to 35 degrees; and rotation on the left and right was 
painless from 0 to 20 degrees and painful from 20 to 25 
degrees.  The veteran was asked to do a few minutes of 
exercise with forward flexion and backward extension, which 
he was able to do partially.  When he showed signs of 
fatigue, range of motion was re-evaluated, and forward 
flexion was painless from 0 to 40 degrees and painful from 40 
to 60 degrees; and backward extension was painless from 0 to 
15 degrees and painful from 15 to 25 degrees.  Ranges of 
motion on lateral flexion and rotation remained essentially 
unchanged.

A CT scan showed a bulging disc at L4-L5, L5-S1 with mild 
degenerative changes of the lumbar spine.  The diagnosis was 
degenerative arthritis of the lumbar spine with bulging disc 
and limitation of range of motion.  The VA examiner opined 
that limitation of range of motion of the lumbar spine was 
primarily due to pain, and that range of motion of the spine 
further decreased after exercise due to weakness and 
fatigability.  No evidence of incoordination was found during 
examination.  the examinr indicated that evaluating range of 
motion during flare-ups was not feasible.  It was noted that 
due to lumbar pain and stiffness, the veteran was not able to 
mow the grass, and had difficulty painting and doing any type 
of yard work that required bending.

C.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based upon the facts found - a practice known as 
assigning "staged" ratings.  Fenderson, supra.  

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
(DC) 5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
DC 5243, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The veteran was provided with the 
new regulations in the July 2005 SSOC, and these were used by 
the RO in the most recent evaluation of his claim.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior to 
September 23, 2002, and September 26, 2003, the Board may 
apply only the previous version(s) of the rating criteria.  
Then, as of September 23, 2002, and September 26, 2003, the 
Board may apply both versions of the rating criteria.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome, based on the 
severity of the condition.  38 C.F.R. § 4.71a, DC 5293 
(effective before September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations.  The Board notes, however, that service 
connection is not in effect for intervertebral disc syndrome.  
And even if service connection were in effect for that 
disorder, the medical evidence indicates the veteran's 
service-connected degenerative joint disease of the lumbar 
spine has not resulted in any compromise of his neurologic 
status.  

Prior to September 26, 2003, moderate limitation of motion of 
the lumbar spine warranted a 20 percent rating, and severe 
limitation of motion of the lumbar spine warranted a maximum 
40 percent rating.  38 C.F.R. § 4.71a, DC 5292 (effective 
prior to Sept. 26, 2003).  Likewise, prior to September 26, 
2003, lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, warranted a 20 percent rating, and severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranted a maximum 40 
percent rating.  38 C.F.R. § 4.71a, DC 5295 (effective prior 
to Sept. 26, 2003).  

Under the amendments to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237 and degenerative 
arthritis of the spine under DC 5242.  See 68 Fed. Reg. 
51,454, 51,456- 57 (Aug. 27, 2003) (effective Sept. 26, 
2003).  

The general rating formula for diseases and injuries of the 
spine was codified as amended at 38 C.F.R. §§ 4.71a.  The new 
regulations provide the following rating criteria:  a 20 
percent rating is warranted where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosisa.  A 40 
percent rating is warranted for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  DC 5237 
(effective Sept. 26, 2003)

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees; and rotation from 0 to 30 
degrees.  Id.

The Board notes that prior to September 22, 2003, although X-
rays had shown degenerative joint disease of the lumbar 
spine, there was no objective evidence of severe limitation 
of motion or of severe lumbosacral strain, listing of the 
spine to the opposite side; a positive Goldthwaite's sign, 
marked limitation of forward bending, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space.  VA examination showed only limitation of motion 
on flexion, and extension, lateral flexion, and rotation of 
the lumbar spine were essentially normal.  The spine was 
straight and non-tender, and there was normal musculature.  A 
1999 treatment record showed normal range of motion.  While 
the veteran had several complaints of low back pain, there 
was no objective evidence of lumbosacral strain.  
Accordingly, a rating in excess of 20 percent is not 
warranted prior to September 22, 2003, for either 
degenerative joint disease (limitation of motion) or 
lumbosacral strain, under the old rating criteria.  

With regard to the new criteria and the evidence of record 
dated subsequent to September 22, 2003, the Board notes that 
in order for a rating in excess of 20 percent to be assigned, 
for both degenerative joint disease and lumbosacral strain, 
there would need to be objective evidence of favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
equivalent impairment.  However, on VA examination in May 
2004, while the veteran had limitation of motion of the 
lumbar spine on flexion, extension, lateral flexion, and 
rotation, he did have motion in all directions and thus there 
was no evidence of ankylosis or equivalent impairment.  
Moreover, flexion was not limited to 30 degrees on less, even 
considering pain and even after measuring flexion after 
repetitive use of the lumbar spine.  Thus, a rating in excess 
of 20 percent is not warranted under the criteria effective 
from September 22, 2003.

Consideration has been given to the veteran's complaints of 
chronic low back pain, flare-ups, increased pain when 
walking, standing, or sitting for extended periods, stiffness 
in the morning, weakness, and incoordination, and the 
potential additional limitation of functioning resulting 
therefrom.  However, there is insufficient objective evidence 
to conclude that the veteran's back pain or flare-ups are 
associated with such additional functional limitation as to 
warrant increased compensation pursuant to the provisions of 
38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, the Board notes that 
on VA examination in 2004, even considering the veteran's 
pain on motion, both before and after repetitive use, the 
range of motion findings were insufficient to warrant a 
rating in excess of 20 percent.  The VA physician in 2004 
opined that limitation of lumbar motion was primarily due to 
pain, and range of motion of the spine further decreased 
after exercise due to weakness and fatigability.  No evidence 
of incoordination was found.  The examiner also indicated 
that evaluating range of motion during flare-ups was not 
feasible.  Thus, based on the objective evidence of record, 
the Board concludes that there is insufficient objective 
evidence of additional functional limitations so as to 
warrant a rating in excess of 20 percent pursuant to 38 
C.F.R. §§ 4.40, 4.45, or the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In reaching the foregoing decision, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1).  In this regard, however, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321.  The current 
evidence of record does not demonstrate, nor has it been 
contended, that the veteran's low back disability resulted in 
frequent periods of hospitalization.  Moreover, while his low 
back disability may interfere with his employment, the 
veteran himself has indicated that he is still able to do his 
job.  Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule, the Board 
concludes that a remand to the RO, for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected low back disability has been 
no more than 20 percent disabling since April 1, 1997, the 
effective date of service connection.  Fenderson, supra. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for a degenerative joint 
disease of the lumbar spine is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


